10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 19-16525-mkn Doc14-1 Entered 10/16/19 08:19:00 Page 1of2

George Haines, Esq.

Nevada Bar No. 9411

David Krieger, Esq.

Nevada Bar No. 9086
HAINES & KRIEGER, LLC
8985 S. Eastern Ave. #350
Las Vegas, NV 89123
Phone: (702) 880-5554
FAX: (702) 385-5518

Email: info@hainesandkrieger.com
Attorney for RONALD E HALL

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In Re:

RONALD E. HALL,

Debtor(s).

Case No. BKS-19-16525-MKN
Chapter 13

)
)
)
)
).
)
)
)
)

)

ORDER RE: EX PARTE STIPULATION REGARDING SUBSTITUTION OF

The Court Finds as follows:

IT SO ORDERED

ATTORNEY

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 19-16525-mkn Doc14-1 Entered 10/16/19 08:19:00 Page 2 of 2

1. RONALD E. HALL hereby substitutes and appoints George Haines, Esq. of the law

firm of Haines and Krieger, LLC, 8985 South Eastern Avenue, Suite 350, Las Vegas,

Nevada, 89123, as his attorney in the place and stead of Angela J. Lizada, Esq. of the

Lizada.Law Firm, LTD.

2. The law office of Lizada Law Firm, LTD hereby consents to the substitution of

George Haines, Esq. of the law firm of Haines and Krieger, LLC as attorney for

RONALD E. HALL in the above-entitled matter.

3. George Haines, Esq. of the law firm of Haines and Krieger, LLC acknowledges

responsibility for all pending dates and deadlines.

Submitted by: /s/George Haines
George Haines, Esq.
State Bar No. 009411

8985 South Eastern Ave.

Las Vegas, NV 891123
Attorney for Debtor

Approved by:_/s/Ronald E. Hall
Ronald E. Hall

Approved by: /s/Angela J. Lizada
Angela J. Lizada, Esq.

Date: October 15, 2019

Date: October 15, 2019

Date: October 15, 2019

 

 

 
